Title: To James Madison from John G. Jackson, 11 June 1813
From: Jackson, John G.
To: Madison, James


Dear Sir.
Washington June 11th 1813
I have been requested by my Father George Jackson Esq of Zanesville Ohio. to inform you of his willingness to fill the office of Marshall for the State of Ohio he added he could procure letters recommendatory but supposed they were useless as you know him & can judge as well without them.
I have hesitated some days to comply with his wish because of the delicacy I feel on the subject, but doubting the propriety of refusing a compliance with it, I barely state the fact & solicit that no use may be made of this note. Your Mo Obt Servt
JG Jackson
